Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1, 3-8, and 10-14 are pending in this application.
	Claims 1 and 3-7 are withdrawn in this application.
Claims 1, 8, 10-11, and 13-14 are amended in this application.
	Claim 2 and 9 are canceled in this application.
Response to Arguments
Applicant’s remarks and amendments filed on 03/31/2021 have been fully considered.
Applicant requests withdrawal of the 35 USC § 112 rejections and claim objections set forth in the previous office action.
The 35 USC § 112 rejections and claim objections set forth in the previous office action are withdrawn due to the present claim amendments.
Regarding the arguments directed to the outstanding rejections over prior art, Applicant first argues that Pereira fails to teach or suggest an all-polyethylene constructed multilayer film and stand up pouch. This is not found persuasive for the following reasons:
The transitional phrase "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, see MPEP 2111.03, I. The claims use open claim language (such as “comprising”) allowing for the inclusion of unrecited elements. Therefore, non-polyethylene components are permitted and can be included in the prior art structure.
It is noted that the features upon which applicant relies (i.e., an all polyethylene pouch) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant claims a stand up pouch wherein at least 90 wt.% of the coextruded multilayer film is formed from the HDPE, MDPE, LLDPE, and sealable polyethylene composition collectively. Pereira teaches a stand-up pouch comprising a multilayer film wherein all of the claimed layers may comprise polyethylene as stated in the grounds of rejection below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Pereira is not relied upon alone, and is used in combination with James. James teaches that it is well known in the art to create a stand up pouch comprising 90 wt.% - 100 wt.% ethylene based polymers including plastomer, elastomer, high density polyethylene ("HDPE"), low density polyethylene ("LDPE"), linear low density polyethylene ("LLDPE"), and medium density polyethylene ("MDPE") to allow for the stand up pouch to be easily recyclable (James, Par. 0031 and 0063).
Applicant argues that Pereira, specifically Pereira Par. 0084, teaches tie layers made of functionalized ethylene-based polymers which do not include LLDPE or MDPE as required by claim 8. This is not found persuasive for the following reason:
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 
Applicant argues that paragraph 0082-0083 of Pereira does not teach materials for the tie layer of paragraph 0084 of Pereira and instead are directed to materials for the outer layer and seal layer. This argument is not found persuasive for the following reason:
The materials listed in paragraphs 0082-0083 of Pereira, specifically the HDPE, MDPE, and LLDPE, are used in combination with the material of the tie layer in paragraph 0084 of “any polyethylene.” One of ordinary skill in the art would understand “any polyethylene” would reasonably include polyethylenes previously disclosed by Pereira such as the HDPE, LLDPE, or MDPE (Pereira, Par. 0082). 
Applicant argues that Pereira merely suggests that among a long list of possible additives, a nucleator may be present in one of the film layers, and thus does not teach wherein the HDPE composition in the second intermediate layer comprises a nucleator. This is not found persuasive for the following reasons:
Although Pereira discloses a list of possible additives, “the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). See 
Applicant argues that Pereira does not teach an all polyethylene pouch in which greater than 90 wt.% of the coextruded multilayer film is made with a polyethylene, and that James cannot fill the voids of Pereira, because James does not provide guidance on how to arrange layers of different polyethylenes. Applicant further argues that the combination of Pereira with James would impermissibly change the principle of operation of Pereira. This is not found persuasive for the following reasons:
Pereira is used for the teachings of the specific layer structure and materials. Pereira is not relied upon independently for all of the limitations of independent claim 8. James is further utilized to teach the limitation for the weight percentages of the polyethylenes in the multilayer film. However, note that while James does not disclose all the features of the present claimed invention, James is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.  James teaches that it is well known and well within the ability of one of ordinary skill in the art to create a stand up pouch comprising 90 wt.% - 100 wt.% ethylene based polymers including plastomer, elastomer, high density polyethylene ("HDPE"), low density polyethylene ("LDPE"), linear low density polyethylene ("LLDPE"), and medium density polyethylene ("MDPE") to allow for the pouch to be easily recyclable (James, Par. 0031 and 0063).
Furthermore, there is nothing in either Pereira of James that would dissuade one of ordinary skill in the art from combining James with Pereira, or suggest that doing so would make Pereira unusable or unsatisfactory for its intended purpose.
Applicant argues that there is nothing in the prior art to teach the specific arrangement of film layers in order to enhance the performance of a multilayer film in a stand up pouch.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., balance In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant claims a stand up pouch, which both Pereira and James are directed to, with a specific layer structure and materials which are taught by Pereira in view of James as set forth in the grounds of rejection below.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 does not recite a comma after the preamble. For purposes of consistency claim 10 should recite a comma after the preamble, i.e. “The stand up pouch of claim 8,”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 20160016679 A1) in view of James et al. (US 20140231453 A1).
Regarding claim 8, Pereira teaches a stand up pouch (Par. 0140 and Fig. 17) prepared from a coextruded multilayer film (Par. 0080), the coextruded multilayer film comprising: a first surface layer (Par. 0087 - see "outer layer") comprising an HDPE composition (Par. 0087 - see "outer layer"); a first intermediate layer comprising a polyethylene selected from LLDPE and MDPE (Par. 0084 - see "tie layer" and "any polyethylene"). One of ordinary skill in the art would have found it obvious to select LLDPE or MDPE as the polymeric materials of the first intermediate (tie) layer, because Pereira discloses a finite list of suitable polymeric materials that comprise polyethylenes that include ethylene-based plastomers, elastomers, HDPE, LDPE, LLDPE, and MDPE (Pereira, [0082]-[0084], see MPEP 2143). Pereira further teaches the coextruded multilayer film further comprises a second intermediate layer comprising an HDPE composition (Par. 0084-0085 - see "tie layer" and "any polyethylene" and "additional layers"); and a second surface layer comprising a sealable polyethylene composition (Par. 0082 - see "seal layer" and "LDPE"), wherein the HDPE composition of the second intermediate layer comprises a nucleating agent (Pereira, Par. 0080 - see "nucleators" and Par. 0161).
Pereira does not teach wherein the HDPE, MDPE, LLDPE and sealable polyethylene composition collectively form at least 90 weight % of the coextruded multilayer film. 
James teaches a stand up pouch (James, Par. 0046) wherein the stand up pouch is made from 90 wt.% - 100 wt.% ethylene based polymers including plastomer and elastomer, high density polyethylene ("HDPE"), low density polyethylene ("LDPE"), linear low density polyethylene ("LLDPE"), medium density 
Since both Pereira and James teach a stand up pouch made from a multilayer film (James, Par. 0029) comprising polyethylene, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pereira with the teachings of James and create the stand up pouch from 90 wt.% to 100 wt.% ethylene based polymers including plastomer and elastomer, high density polyethylene ("HDPE"), low density polyethylene ("LDPE"), linear low density polyethylene ("LLDPE"), medium density polyethylene ("MDPE"). This would allow for the pouch to be readily recyclable (James. Par. 0063).
Regarding claim 12, modified Pereira teaches the stand up pouch of claim 8, wherein the multilayer film further comprises a barrier layer (Pereira, Par. 0086), wherein the barrier layer is located between the first and second intermediate layers (Pereira, Par. 0085-0086 - see "tie layers to the adjacent polymer layers").
Regarding claim 13, modified Pereira further teaches the stand up pouch of claim 12, wherein the barrier layer comprises EVOH (Pereira, Par, 0086). Modified Pereira further teaches wherein the stand up pouch is made from 90 wt.% - 100 wt.% ethylene based polymers including plastomer and elastomer, high density polyethylene ("HDPE"), low density polyethylene ("LDPE"), linear low density polyethylene ("LLDPE"), medium density polyethylene ("MDPE") (James, Par. 0031 and 0063). This results in a total weight of the barrier layer being 0 wt.% - 10 wt.% of the entire stand up pouch, which is the exact range as the claimed range, and thus satisfies the claimed range, see MPEP 2131.03, II.
Regarding claim 14, Pereira teaches the stand up pouch of claim 8, wherein the HDPE present in the first surface layer comprises a nucleating agent (Pereira, Par. 0080 - see "nucleators" and Par. 0161).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 20160016679 A1) in view of James et al. (US 20140231453 A1) as applied to claim 8 above, and further in view of Pelletier et al. (US 20140363105 A1).
Regarding claim 10, modified Pereira further teaches the stand up pouch of claim 8, wherein the HDPE composition of the second intermediate layer comprises an HDPE blend, the HDPE blend comprising a blend component A and a blend component B (Pereira, Par. 0082 - 0084 - see "blends thereof").
Modified Pereira does not teach wherein the blend component A has a melt index, I2 which is at least 10 times higher than the melt index, I2 of blend component B.
Pelletier teaches a stand up pouch (bag) comprising an HDPE blend including high density and low density polymeric materials (Pelletier, Fig. 1, Par. 0007, 0022, 0024). Pelletier further teaches that the LDPE has a melt index (MI) of 0.2 g/10 min (Pelletier, Par. 0029, and that the HDPE has a melt index of 1 g/10min to 9 g/10 min (Pelletier, Par. 0031). This results in a melt index difference of 5-45 times, which overlaps the claimed range of at least 10 times, and therefore, establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both Pereira and Pelletier teach a stand up pouch made of polyethylene (Pelletier, Par. 0004, 0024), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the HDPE blend of Pelletier for the second intermediate layer of modified Pereira. This would allow for improved impact strength, higher toughness, and higher transparency (Pelletier, Par. 0033).  
Regarding claim 11, modified Pereira teaches all of the elements of the claimed invention as stated above for claim 10. Modified Pereira further teaches the stand up pouch of claim 10 having a total thickness of 100 μm to 300 μm (3.9 to 11.8 mils) (Pereira, Par. 0075), which overlaps the claimed 
Pereira does not teach a stand up pouch having a normalized machine direction rigidity of greater than 1.5 g/cm per mil.
Pelletier teaches a stand up pouch (bag) (Pelletier, Par.0007) with a rigidity of at least 325 mg*cm as measured by ASTM D29223-08 (Pelletier, Par. 0025-0026). Pelletier further teaches that it is well known in the art that rigidity is a function of sample thickness (Pelletier, Par. 0025).  Therefore, it would have been obvious to one of ordinary skill in the art to normalize Pelletier’s rigidity range relative to sample thickness (see MPEP 2143).  Such a normalization would yield a range that overlaps the claimed range of a normalized machine direction rigidity greater than 1.5 g/cm per mil, and thus establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both Pereira and Pelletier teach a stand up pouch made of polyethylene (Pelletier, Par. 0004, 0024), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pereira with the teachings of Pelletier and make their standup pouch to have a normalized machine direction rigidity of greater than 1.5g/cm per mil. This would allow the standup bag to be configured to be folded and unfolded to minimize storage space, as well as free standing, where it can stand upright without the support of a user or a bag-support structure (Pelletier, Par. 0003 and 0021).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eli D. Strah/Primary Examiner, Art Unit 1782